\OO°\IO\U\AL»JN'-‘

o-»o_o-o-¢o-»o_o_o-¢o-¢o-»
\o®`lQ\Ll\¢ldeN'-‘Q

20
21
22
23
24
25
26
27
28

chksou. motives
swAmsroN, Lro.

ANN M. ALEXANDER, ESQ. #007256)
ERICKSON, THORPE & SWA STON, LTD.
l 99 W. Arroyo Street

Reno, Nevada 89509

Tel. 775-786-3930

Fax. 775~786-4160

Attorneys for Di/endant

Lyon County Sc 001 District

lN THE UNITED STATES DISTRICT COURT

il FoR THE DISTRICT 01= NEVADA
TERRIA MCKNIGHT ec al. case No. 3:17-cv-00015-RCJ-wGC
Plaintiffs,
sTIPULATIoN AND ` _
vs. oRDER FoR NEw H;EARING DATE

RE: HEARING ON MOTION FOR
SEATTLE OFFICE OF CIVIL RIGHTS et al. SUMMARY JUDGMENT

Defendants.

 

 

PlaintiffTERRIA MCKNIGHT and Defendant LYON COUN'I'Y SCHOOL DIS'I'RICT, by
ll and through its attorneys ERICKSON, THORPE & SWAINSTON, LTD., and ANN M.
ALEXANDER, ESQ., hereby stipulate and request that the hearing on Defendant’s Motion for
Summary Judgment (ECF No. 67) scheduled for January 29, 2019, at 10:00 a.m. (ECF No. 71) be
rescheduled for a different date. This request is simply to obtain a different date and not to delay.

Reason for this request: Plaintift’s brother has passed away and Plaintiff needs to attend
ll his service and be with her family on the East Coast.

[Remainder of page intentionally left blank.]

'l

 

 

\CO°`IQ\U\AL»JNl-‘

¢-lo-¢\-»\_u-¢r-¢o-l
o\M¢§bJN'_‘Q

NNNNNNNN'-"-‘
`lC\Ut¢l>WN'-‘O\o°°

28

chxsoumonm
swAmsroN, Lro.

|-¢
`l

Proposed new date and time: Both sides have agreed that this hearing may be rescheduled
on any date convenient for the Court between March l 1-29, 2019.
RESPECTFULLY SUBMITTED this 16'h day of January, 2019.

By: /s/ Terria McKni t
lema McKEi§Et
4 State Route 39, Space #15
Yerington, NV 89447

|| McKni tterria@gmail.com
Plainti

ERICKSON, THORPE & SWAINSTON, LTD.

By: /s/ Ann MAAlexander
Attome);for Defendant Lyon C;ounty School
District
ORDER

I'I` IS SO ORDERED that the hearing on Defendant’s Motion for Summary Judgment be
rescheduled from January 29, 2019, to Tuesday, March 19, 2019 at 1 :30 p.m. in Reno courtroom 3.

 

Dated!_ January 16, 2019 mte es lstnC age_

 

 

